Citation Nr: 1033674	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
a traumatic brain injury (TBI) described as post concussion 
syndrome with cognitive disorder with personality changes, 
headaches, insomnia, anosmia, and disequilibrium from September 
1, 2003 to October 22, 2008.

2.  Entitlement to an initial rating in excess of 50 percent for 
a TBI described as post concussion syndrome with cognitive 
disorder with personality changes, headaches, insomnia, anosmia, 
and disequilibrium from October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to August 
2003.

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection for 
TBI, assigning a 10 percent disability rating, effective 
September 1, 2003.  In a July 2006 rating decision, the RO 
increased the 10 percent rating assigned for TBI to 50 percent, 
effective September 1, 2003.  The issue remains in appellate 
status, however, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2006, the Veteran testified at a personal hearing before 
the RO.  A transcript of that hearing is of record.

This matter was remanded by the Board in April 2008 and September 
2009 for additional development.  

FINDINGS OF FACT

1. Prior to October 23, 2008, TBI described as post concussion 
syndrome with cognitive disorder with personality changes, 
insomnia, anosmia, and disequilibrium were productive of 
dizziness, and insomnia, with symptoms of multi-infarct dementia.

2. Since October 23, 2008, residuals of TBI described as post 
concussion syndrome with cognitive disorder with personality 
changes, insomnia, anosmia, and disequilibrium have been 
productive of cognitive impairment and other residuals of TBI not 
otherwise classified of a severity level of 1.

3.  From September 1, 2003 to October 22, 2008, residuals of TBI- 
migraine headaches disorder has been characterized by prostrating 
attacks averaging one in 2 months over the past several months; 
from October 23, 2008 migraine headaches has been characterized 
by prostrating attacks averaging once a month over the past 
several months.

4.  From September 1, 2003 to October 22, 2008, residuals of TBI- 
major depressive disorder has been characterized by occupational 
and social impairment due to mild or transient symptoms; from 
October 23, 2008 major depressive disorder has been characterized 
by major depressive disorder with reduced reliability and 
productivity.

5.  Since September 1, 2003, residuals of TBI- tinnitus has met 
the requirements to be separately evaluated under a hyphenated 
disability code.

6.  Since September 1, 2003, the Veteran has had a complete loss 
of sense of smell as a residual of TBI.

7.  Since October 23, 2008, the Veteran has had a partial loss of 
sense of taste as a residual of TBI.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
prior to October 23, 2008 for TBI described as post concussion 
syndrome with cognitive disorder with personality changes, 
insomnia, anosmia, and disequilibrium have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.12a, Diagnostic Code 8045 (2004).

2.  The criteria for a disability rating in excess of 10 percent 
as of October 23, 2008, for TBI described as post concussion 
syndrome with cognitive disorder with personality changes, 
insomnia, anosmia, and disequilibrium have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.12a, Diagnostic 
Code 8045 (2009).

3.  The criteria for a separate disability rating of 10 percent 
for residuals of TBI- migraine headaches disorder have been met 
from September 1, 2003 to October 22, 2008; and a rating of 30 
percent as of October 23, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, 
Diagnostic Code 8045-8100 (2009). 

4.  The criteria for a separate disability rating of 10 percent 
for residuals of TBI- major depressive disorder have been met 
from September 1, 2003 to October 22, 2008; and a rating of 50 
percent as of October 23, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, 
Diagnostic Code 8045-9304 (2009). 

5.  The criteria for a separate disability rating of 10 percent 
for residuals of TBI- tinnitus have been met as of September 1, 
2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.87, Diagnostic Code 8045-6260 (2009). 

6.  The criteria for a separate disability rating of 10 percent 
for residuals of TBI- complete loss of sense of smell have been 
met as of September 1, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.87a, 
Diagnostic Code 8045-6275 (2009). 

7.  The criteria for a separate disability rating of 0 percent 
for residuals of TBI- partial loss of sense of taste have been 
met as of October 23, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.87a, Diagnostic 
Code 8045-6276 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

In this case, VA satisfied its duty to notify by means of letter 
dated in October 2003 from the RO to the Veteran, which was 
issued prior to the RO decision in March 2004.  Subsequent to the 
initial decision additional duty to notify information was sent 
from the RO to the Veteran in March 2006 correspondence.  In July 
2006, the RO increased the initial award from 10 percent to 50 
percent.  The Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Based on the foregoing, no further 
development is required with respect to the duty to notify.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims files shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

The Veteran was granted service connection for post concussion 
syndrome, by rating decision in March 2004 and assigned a 10 
percent evaluation, effective September 1, 2003, under Diagnostic 
Codes 8045.  In a subsequent July 2006 rating decision, the RO 
increased the 10 percent rating to a 50 percent disability rating 
for a post concussion syndrome with chronic depression, 
personality changes, tinnitus, headaches, anosmia, insomnia, and 
disequilibrium, also effective September 1, 2003.  The issue 
remains in appellate status

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher ratings relating to his service connected 
traumatic brain injury (TBI) are appeals from the initial 
assignment of disability ratings.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disabilities have not 
significantly changed and uniform evaluations are warranted.

Rating Prior to October 23, 2008

The immediate case before the Board presents two distinct periods 
of appeal.  The Veteran was granted service connection for TBI, 
effective September 1, 2003, in a rating decision of March 2004.  
The Veteran's head injury was rated under 38 C.F.R. § 4.12a, 
Diagnostic Code (DC or Code) 8045 (2003).  At that time, DC 8045 
provided that purely neurological disabilities following trauma 
to the brain were to be rated under the diagnostic codes 
specifically dealing with such disabilities through the use of a 
hyphenated code.  38 C.F.R. § 4.12a, DC 8045 (2004).

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, were 
to be rated as 10 percent and no more under DC 9304 for dementia 
due to head trauma.  This 10 percent rating was not to be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 were not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
Id.    

On January 3, 2008, VA published a proposal to amend DC 8045, see 
73 Fed. Reg. 432, and a final rule was published providing 
updated criteria for evaluating residuals of TBI.  See 73 Fed. 
Reg. 54693.  This final rule became effective October 23, 2008 
and provided that the old criteria under DC 8045 applied to 
applications received by VA before October 23, 2008 and that the 
effective date of any increase in disability compensation based 
solely on the new criteria would be no earlier than the effective 
date of the new criteria.  Id.

TBI Rating after October 2008

The new criteria for rating TBI came into effect on October 23, 
2008.  Under the implementing rule, "the old criteria will apply 
to applications received by VA before [October 23, 2008].  
However, a veteran whose residuals of TBI were rated by VA under 
a prior version of 38 C.F.R. 4.124a, DC 8045, will be permitted 
to request review under the new criteria, irrespective of whether 
his or her disability has worsened since the last review or 
whether VA receives any additional evidence.  The effective date 
of any increase in disability compensation based solely on the 
new criteria would be no earlier than the effective date of the 
new criteria."  73 Fed. Reg. 54693 (Sept. 23, 2008).

Here, the Veteran did not formally submit a request for his TBI 
to be rated under the new criteria.  However, the Board in the 
September 2009 Remand directed the RO to evaluate the Veteran's 
TBI based on the revised criteria of DC 8045.  

Under the amended regulation, DC 8045 provides for the evaluation 
of TBI, with the three main areas of dysfunction listed that may 
result from TBI and have profound effects on functioning: 
cognitive (which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms: The 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not every 
facet has every level of severity.  The Consciousness facet, for 
example, does not provide for an impairment level other than 
"total," since any level of impaired consciousness would be 
totally disabling.  Assign a 100- percent evaluation if "total" 
is the level of evaluation for one or more facets.  If no facet 
is evaluated as "total," assign the overall percentage evaluation 
based on the level of the highest facet as follows: 0 = 0 
percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For 
example, assign a 70 percent evaluation if 3 is the highest level 
of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled ``Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified'' 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that veteran's disability rating 
to determine whether the Veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT 
OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of TBI not 
otherwise classified:
 
Level of impairment criteria memory, attention, concentration, 
executive functions:

0- No complaints of impairment of memory, attention, 
concentration, or executive functions.

1- A complaint of mild loss of memory (such as having difficulty 
following a conversation, recalling recent conversations, 
remembering names of new acquaintances, or finding words, or 
often misplacing items), attention, 
concentration, or executive functions, but without objective 
evidence on testing.

2- Objective evidence on testing of mild impairment of memory, 
attention, concentration, or executive functions resulting in 
mild functional impairment.

3- Objective evidence on testing of moderate impairment of 
memory, attention, concentration, or executive functions 
resulting in moderate functional impairment.

Total- Objective evidence on testing of severe impairment of 
memory, attention, concentration, or executive functions 
resulting in severe functional impairment.

Judgment:

0- Normal.

1- Mildly impaired judgment.  For complex or unfamiliar 
decisions, occasionally unable to identify, understand, and weigh 
the alternatives, understand the consequences of choices, and 
make a reasonable decision.

2 -Moderately impaired judgment.  For complex or unfamiliar 
decisions, usually unable to identify, understand, and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision, although has little difficulty with simple 
decisions.

3- Moderately severely impaired judgment.  For even routine and 
familiar decisions, occasionally unable to identify, understand, 
and weigh the alternatives, understand the consequences of 
choices, and make a reasonable decision.

Total- Severely impaired judgment.  For even routine and familiar 
decisions, usually unable to identify, understand, and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision.  For example, unable to determine 
appropriate clothing for current weather conditions or judge when 
to avoid dangerous situations or activities.

Social interaction:

0- Social interaction is routinely appropriate.

1- Social interaction is occasionally inappropriate.

2 -Social interaction is frequently inappropriate.

3- Social interaction is inappropriate most or all of the time.

Orientation:

0- Always oriented to person, time, place, and situation.

1- Occasionally disoriented to one of the four aspects person, 
time, place, situation) of orientation.

2- Occasionally disoriented to two of the four aspects (person, 
time, place, situation) of orientation or often disoriented to 
one aspect of orientation.

3- Often disoriented to two or more of the four aspects (person, 
time, place, situation) of orientation.

Total- Consistently disoriented to two or more of the four 
aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system):

0-Motor activity normal.

1- Motor activity normal most of the time, but mildly slowed at 
times due to apraxia (inability to perform previously learned 
motor activities, despite normal motor function).

2 -Motor activity mildly decreased or with moderate slowing due 
to apraxia.

3- Motor activity moderately decreased due to apraxia.

Total- Motor activity severely decreased due to apraxia.

Visual spatial orientation:

0- Normal.

1- Mildly impaired.  Occasionally gets lost in unfamiliar 
surroundings, has difficulty reading maps or following 
directions.  Is able to use assistive devices such as GPS (global 
positioning system).

2- Moderately impaired.  Usually gets lost in unfamiliar 
surroundings, has difficulty reading maps, following directions, 
and judging distance.  Has difficulty using assistive devices 
such as GPS (global positioning system).

3- Moderately severely impaired.  Gets lost even in familiar 
surroundings, unable to use assistive devices such as GPS (global 
positioning system).

Total- Severely impaired.  May be unable to touch or name own 
body parts when asked by the examiner, identify the relative 
position in space of two different objects, or find the way from 
one room to another in a familiar environment.

Subjective symptoms:

0- Subjective symptoms that do not interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships.  Examples are: mild or occasional 
headaches, mild anxiety.

1- Three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are: intermittent dizziness, 
daily mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light.

2 -Three or more subjective symptoms that moderately interfere 
with work; instrumental activities of daily living; or work, 
family, or other close relationships.  Examples of findings that 
might be seen at this level of impairment are: marked 
fatigability, blurred or double vision, headaches requiring rest 
periods during most days.

Neurobehavioral effects:

0- One or more neurobehavioral effects that do not interfere with 
workplace interaction or social interaction.  Examples of 
neurobehavioral effects are: Irritability, impulsivity, 
unpredictability, lack of motivation, verbal aggression, physical 
aggression, belligerence, apathy, lack of empathy, moodiness, 
lack of cooperation, inflexibility, and impaired awareness of 
disability.  Any of these effects may range from slight to 
severe, although verbal and physical aggression are likely to 
have a more serious impact on workplace interaction and social 
interaction than some of the other effects.

1- One or more neurobehavioral effects that occasionally 
interfere with workplace interaction, social interaction, or both 
but do not preclude them.

2- One or more neurobehavioral effects that frequently interfere 
with workplace interaction, social interaction, or both but do 
not preclude them.

3- One or more neurobehavioral effects that interfere with or 
preclude workplace interaction, social interaction, or both on 
most days or that occasionally require supervision for safety of 
self or others.

Communication:

0- Able to communicate by spoken and written language (expressive 
communication), and to comprehend spoken and written language.

1- Comprehension or expression, or both, of either spoken 
language or written language is only occasionally impaired.  Can 
communicate complex ideas.

2- Inability to communicate either by spoken language, written 
language, or both, more than occasionally but less than half of 
the time, or to comprehend spoken language, written language, or 
both, more than occasionally but less than half 
of the time.  Can generally communicate complex ideas.

3- Inability to communicate either by spoken language, written 
language, or both, at least half of the time but not all of the 
time, or to comprehend spoken language, written language, or 
both, at least half of the time but not all of the time.  May 
rely on gestures or other alternative modes of communication.  
Able to communicate basic needs.

Total- Complete inability to communicate either by spoken 
language, written language, or both, or to comprehend spoken 
language, written language, or both.  Unable to communicate basic 
needs.

Consciousness:

Total- Persistently altered state of consciousness, such as 
vegetative state, minimally responsive state, coma.  38 C.F.R. § 
4.124a (effective October 23, 2008).

Background

In a January 2004 VA examination the Veteran complained of 
headaches and dizziness since he had been assaulted in April 2002 
while stationed in Korea.  He reports to have been knocked 
unconscious by 5 other service men.  The examiner noted that he 
fell backwards apparently striking his right occiput and lost 
consciousness.  He sustained a right occipital fracture and left 
frontotemporal cerebral contusion.  He denied any other type of 
injuries of hospitalizations.  He underwent neuropsychological 
testing and a psychiatric evaluation.  He was subsequently 
discharged from service due to residuals of traumatic head 
injury.  The diagnosis was postconcussional disorder with 
symptoms of attention and memory difficulty, headaches, 
disoriented sleep, easy fatigue, dizziness, depression, change in 
personality with decreased affect and apathy.

The Veteran reported headaches occur 2-3 times a week and lasting 
from a short period of time to several minutes.  He also reported 
hearing loss with tinnitus in the left ear, and a loss of his 
sense of smell.  He has had no seizures.  The examiner noted that 
he was currently being treated for depression.  The general 
examination was normal.  The diagnosis was a cognitive disorder 
secondary to TBI; personality change due to TBI, mixed features 
(postconcussional disorder.); and a history of alcohol abuse in 
sustained remission.  A GAF of 55 was assigned.  The examiner 
opined that at the present time there appeared to be moderate 
psychosocial impairment due to some personality changes; and, 
moderate occupational impairment.

A neurological examination revealed the Veteran was friendly and 
cooperative and in no distress.  He had a slightly blunted 
affect.  The cranial nerves revealed absent sensation to smell 
when coffee was given to him to smell.  The remainder of the 
cranial nerves appeared to be intact.  Motor examination was 5/5; 
reflexes were moderately brisk; a sensory examination was intact 
as was the cerebellar examination.  The diagnosis was 
postconcussive syndrome with posttraumatic headaches, anosmia, 
disequilibrium, and other symptoms as noted.  The neurological 
examination was intact other than for the loss of smell.

In a June 2006 VA neurological examination the examiner noted the 
Veteran was being treated through the VA psychiatry clinic.  He 
took a number of medications including Concerta (a brain 
stimulant), Cymbalta, Zoloft, Provigil, Topamax, and Buspar.  The 
examiner noted that this was quite a combination of psychiatric 
and neurological medications which showed that the Veteran indeed 
had multiple diagnoses and his manifestations indicate migrainous 
elements and tension headache elements.  The dizziness and 
tinnitus certainly were residuals of the trauma and mild 
depression from the psychiatric standpoint.  The examiner noted 
that a physical examination revealed the Veteran's undraped body 
to be full of tattoos which were done prior to the traumatic 
assault in his younger years.  He commented that such heavy 
coverage with tattoos indicated certain personality strangeness, 
at least, if not from a disorder.  The general neurological 
evaluation was normal as was the cranial examination.  There were 
no sensory abnormalities noted.  Regarding the symptoms of 
dizziness and headaches these occur sometimes lasting a few 
minutes to a few hours, sometimes longer occurring 3 to 4 times a 
week.  At those times he needed a dark room, so photophobia and 
nausea were present indicating a mixed type headache syndrome.  
The examiner opined that these symptoms were secondary to his 
trauma which are unchanged and have become chronic.  Subsequent 
to his in service assault he exhibited some psychiatric problems 
which cleared up by the time of his mental examination and he 
showed no cognitive diagnosis.  The diagnosis was mild chronic 
depression secondary to his head trauma and mild personality 
change in addition to the neurological diagnostic points reported 
in the previous paragraph.  A GAF of 45 to 50 was assigned.  The 
examiner opined that he believed the Veteran was not able to work 
so long as his dizziness gave him balance problems.  

In a December 2009 VA neurological examination the claims file 
was reviewed.  The Veteran reported ongoing throbbing moderate to 
severe headaches involving the top of his head which have 
remained unchanged over time.  There was no preceding aura but 
the headaches were associated with nausea, dizziness, blurred 
vision, photophobia, and phonophobia.  He experiences 
excruciating headaches once or twice monthly lasting 5-6 hours 
while he has mild headaches 4-5 times a week.  He was unable to 
maintain ordinary function with severe headaches.  He last was 
tried on topomax for headaches and currently took zoloft for 
depression and headaches.  He also had intermittent dizziness and 
vertigo since the TBI about once a week lasting a few minutes.  

The examiner noted no history of focal motor weakness or 
paralysis.  The Veteran reported sleep disturbance but no history 
of nightmares or sleep behavior disorder.  He reported excessive 
fatigue and malaise.  He had difficulty with ambulation due to 
occasional feeling of disequilibrium.  He reported cognitive 
difficulties including reduced attention, concentration, short 
term memory difficulty remembering names, numbers, and every day 
information.  He returned to school after service but was unable 
to handle "academic stress"

He currently worked full time selling fishing gear.  He was able 
to perform his occupational responsibilities with adaptive 
strategies.  He was able to perform all activities of daily 
living; manage finance; and drive.  There was no history of 
psychosis; executive dysfunctions; history of speech or 
swallowing difficulties.  He reported a complete loss of the 
sense of smell and reduced sense of taste.  He had no visual or 
hearing loss.  There were no symptoms suggesting cranial nerve 
dysfunction; or, bowel or bladder dysfunction.  The Veteran 
reported mild depression improved with Zoloft but he denied mood 
swings, irritability, anxiety, or restlessness.  He had no 
history of seizures, sensory impairment or parasthesias secondary 
to the TBI.  There was no history of any other pain other than 
headaches secondary to the TBI.  There was no suggestions of 
autonomous nervous system or endocrine dysfunction.  

A neurological examination revealed the Veteran was alert and 
oriented.  His overall cognitive score was 30/30.  Speech was 
normal, content appropriate, and affect flat.  Cranial nerve I 
was impaired (sense of smell), nerves II through XII were normal 
with a questionable decrease in the sense of taste.  The 
impression was a history of TBI with residual chronic vascular 
(migrainous headaches, intermittent dizziness with vertigo 
associated with tinnitus suggestive of post traumatic vestibule 
dysfunction, excessive fatigue, subjective cognitive dysfunction 
and los of sense of smell and impaired sense of taste.); 
depression, mild, chronic, stable; and no evidence of multi-
infarct dementia.  The examiner noted the Veteran was an 
excellent historian and appeared competent.  

A neuropsychiatric examiner noted the Veteran described his mood 
as tired and not miserable.  He reported depressed mood and/or 
episodes of crying or tearfulness.  When lonely he felt down.  He 
reported loss of pleasure and or diminished participation.  He 
tried to sleep most of the time and does not go out with friends.  
He reported social isolation and withdrawal.  The examiner noted 
that he was neatly groomed appearing younger than his stated age.  
He was cooperative with appropriate eye contact.  His thoughts 
were logical and goal oriented with no evidence of hallucinations 
or delusions.  Speech was slow but of normal volume; and activity 
level was remarkably lethargic.  Mood was fair and affect 
appropriate but restricted.  He denied current homicidal or 
suicidal ideation, plan, or intent.  He was oriented, 
concentration and recall were good, as was his general knowledge 
and judgment.  The diagnosis was depressive disorder NOS 
(secondary to brain syndrome).  A GAF of 55 was assigned.  The 
examiner opined that the Veteran's symptoms were moderate.

Analysis

After a careful review of the record, the Board finds that the 
RO's overall rating of 50 percent for the Veteran's residuals of 
TBI from September 1, 2003 to October 22, 2008, was correct.  
However the Veteran should have been assigned 10 percent for post 
concussion syndrome with cognitive disorder with personality 
changes, insomnia, anosmia, and disequilibrium but no more; and 
separate hyphenated 10 percent evaluations for migraine 
headaches, tinnitus, depressive disorder, and complete loss of 
sense of smell.  

Under the revised criteria from October 23, 2008, the Board has 
determined that the TBI described as post concussion syndrome 
with cognitive disorder with personality changes, insomnia, 
anosmia, and disequilibrium warrans a 10 percent evaluation but 
no more.  In addition, the Veteran warrants a 30 percent 
evaluation for migraine headaches; 50 percent for major 
depression; and a 0 percent rating for partial loss of sense of 
taste.  

The explanation is as follows:

Residuals of TBI prior to October 23, 2008

Prior to October 23, 2008 purely subjective complaints recognized 
as symptomatic of brain trauma, were to be rated as 10 percent 
and no more under DC 9304 for dementia due to head trauma.  This 
10 percent rating was not to be combined with any other rating 
for a disability due to brain trauma.  As such the maximum rating 
allowed in the absence of a diagnosis of multi-infarct dementia 
was 10 percent prior to October 23, 2008.


Residuals of TBI from October 23, 2008

A review of the evidence revealed no judgment impairment, social 
interaction impairment; motor activity impairment; visual spatial 
orientation impairment; neurobehavioral effects impairment; 
communications impairment; and no consciousness impairment.  

The Veteran's level of cognitive impairment was level 1- 
complaint of mild loss of memory, attention, concentration, or 
executive functions, but without objective evidence on testing.  
His level of subjective symptoms impairment was also 1- Three or 
more subjective symptoms that mildly interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships.  After considering the evidence of 
record under the laws and regulations as set forth above, the 
Veteran is entitled to an overall level 1 impairment for 
residuals of TBI.  As such a 10 percent evaluation by operation 
of law for residuals of a TBI is assigned under code 8045.

The various types of physical dysfunction does not encompass all 
possible residuals of TBI.  Some of the residuals of TBI which 
are not listed here that are reported on an examination, or other 
residuals which should be individually evaluated are evaluated 
under the most appropriate diagnostic codes.  For purposes of the 
amended criteria effective as of October 23, 2008, the Board has 
determined that each condition be separately evaluated, while 
being careful not to use the same signs and symptoms to support 
more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Emotional/behavioral dysfunction is evaluated under § 4.130 
(Schedule of ratings--mental disorders) when there is a diagnosis 
of a mental disorder.  The Veteran has been diagnosed with major 
depression, therefore the Board will evaluate major depression 
separately.  Physical (including neurological) dysfunction is 
evaluated based on the following list, under an appropriate 
diagnostic code: Motor and sensory dysfunction, including pain, 
of the extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.

The types of physical dysfunction does not encompass all possible 
residuals of TBI.  For residuals not listed here that are 
reported on an examination, evaluate under the most appropriate 
diagnostic code.  Evaluate each condition separately, as long as 
the same signs and symptoms are not used to support more than one 
evaluation, and combine under § 4.25 the evaluations for each 
separately rated condition.  The evaluation assigned based on the 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.

Migraine Headaches

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 10 percent rating is warranted 
for characteristic prostrating attacks averaging one in 2 months 
over last several months.  A 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average once a 
month over last several months.  A 50 percent rating is warranted 
for very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme exhaustion 
or powerlessness.

In the January 2004 VA neurological examination.  The Veteran 
reported headaches occur 2-3 times a week and lasting from a 
short period of time to several minutes.  He was diagnosed with 
postconcussive syndrome with posttraumatic headaches.  The June 
2006 VA neurological examiner noted that the Veteran was taking 
medications and his manifestations indicate migrainous elements 
and tension headache elements.  The Veteran reported his 
headaches occured sometimes lasting a few minutes to a few hours, 
sometimes longer occurring 3 to 4 times a week.  At those times 
he needed a dark room, so photophobia and nausea were present 
indicating a mixed type headache syndrome.  

During his December 20009 VA examination, the Veteran reported 
ongoing headaches which are throbbing in character ranging from 
moderate to severe associated with nausea, dizziness, blurred 
vision, photophobia, and phonophobia.  He experiences 
excruciating headaches once or twice monthly lasting 5-6 hours.  
He was unable to maintain ordinary function with severe 
headaches.  He currently was receiving medication for his 
headaches.  

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a separate rating of 10 percent disabling 
for migraine headaches under hyphenated code 8045-8100 from 
September 1, 2003 to October 22, 2008.  A separate rating of 30 
percent disabling for migraine headaches under hyphenated code 
8045-8100 is warranted from October 23, 2008.  

Major Depression

Under DC 9434, a rating of 10 percent is assignable for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  A rating of 30 
percent is assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A rating of 50 percent is 
assignable for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

Here, the Veteran underwent a VA examination in January 2004 
wherein the diagnosis was a cognitive disorder and a personality 
change due to TBI; and a history of alcohol abuse in sustained 
remission.  A GAF of 55 was assigned.  In June 2006 the examiner 
diagnosed mild chronic depression secondary to his head trauma 
and mild personality change in addition to the neurological 
diagnostic points reported .  A GAF of 45 to 50 was assigned. 

In December 2009, the diagnosis was depressive disorder NOS 
(secondary to brain syndrome).  A GAF of 55 was assigned.  The 
examiner opined that the Veteran's symptoms were moderate.  The 
record also includes ongoing VAMC medical and psychiatry 
treatment notes.  A review of these treatment notes show that a 
GAF no lower than 50 to 55 was assigned during this time. 

Given the medical and lay evidence in this case, the Board finds 
that a separate evaluation for major depression should be 
assigned which meets the criteria for a rating of 10 percent 
under hyphenated code 8045-9434 from September 1, 2003 to October 
22, 2008.  The evidence as a whole reflects that the Veteran was 
diagnosed with mild chronic depression secondary to his TBI.  

Subsequent to October 23, 2008 as demonstrated by the December 
2009 VA examination, the Board finds that the evaluation for 
major depression should be increased from 10 percent to 50 
percent.  The evidence as a whole reflects occupational and 
social impairment with reduced reliability and productivity but 
no more.

The Board has considered the Veteran's assigned GAF scores during 
the period under review.  GAF records a clinician's judgment of 
the individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  GAF scores between 41 and 50 indicate serious symptoms 
or any serious impairment in social, occupational or school 
functioning.  GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Id.

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  While the 
GAF is not the sole basis for assigning a disability rating, it 
provides a clinical indicator of the patient's functional 
ability.

Here, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

In this case, the Veteran's GAF scores during the December 2009 
VA examination was 55.  See DSM-IV at 46-47.  The Board notes 
that the GAF score assigned predominately reflects actual 
symptoms of moderate incapacity.

The Board has considered whether the next higher (70 percent) 
evaluation is appropriate.  Although the medical and lay evidence 
in this case suggests some variation in symptoms, the evidence, 
when viewed in its entirety, does not show a disability picture 
warranting a rating higher than 50 percent the period of this 
appeal.

In particular, the Veteran does not demonstrate occupation and 
social impairment with deficiencies in most areas.  

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a separate 10 percent evaluation for major 
depression under hyphenated code 8045-9434 from September 1, 2003 
to October 22, 2008.  The evidence as a whole reflects that the 
Veteran was diagnosed with mild chronic depression secondary to 
his TBI during this period.

From October 23, 2008 the Veteran is entitled to an increased 
rating of 50 percent disabling for a major depressive disorder 
under hyphenated code 8045-9434 from October 23, 2008.  

Tinnitus

By rating action in July 2006 service connection was separately 
established for tinnitus as secondary to the TBI.  This was not 
separately evaluated but included in the rating for TBI.  

Under DC 6260 tinnitus, recurrent warrants a 10 percent 
evaluation.  After considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes that 
the Veteran is entitled to a separate rating of 10 percent 
disabling for tinnitus under hyphenated code 8045-6260.

Loss of Sense of Smell

Under DC 6275, "[s]ense of smell, complete loss" is rated as 10 
percent disabling.  38 C.F.R. § 4.87a (2009).  The note following 
these criteria provide that an "[e]valuation will be assigned 
under diagnostic codes 6275 only if there is an anatomical or 
pathological basis for the condition."  Id.

With the above criteria in mind, the Board notes that at the 
January 2004 VA examination the Veteran reported a complete loss 
of the sense of smell. 

At the December 2009 VA examination the Veteran reported a 
complete loss of the sense of smell and reduced sense of taste.  
A neurological examination revealed cranial nerve I was impaired 
(sense of smell), nerves II through XII were normal with a 
questionable decrease in the sense of taste.  The impression was 
a history of TBI with residual chronic vascular including loss of 
sense of smell and impaired sense of taste. 

The evidence of record supports a finding of complete loss of 
sense of smell from September 1, 2003.  Therefore, the Board 
concludes that the schedular criteria for a 10 percent rating 
under DC 8045-6275 are met.  See 38 C.F.R. § 4.87a.  

The record reveals that the Veteran first reported a partial loss 
of the sense of taste in the December 2009 VA examination.  The 
Board concludes that the evidence of record supports a finding of 
a partial loss of the sense of taste from October 23, 2008.  
Therefore, the Board concludes that the schedular criteria for a 
0 percent rating under DC 8045-6276 are met.  See 38 C.F.R. § 
4.87a.  

Other Considerations

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of those assigned are provided for 
certain manifestations of the service-connected disabilities at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case, as discussed 
hereinabove.  

The medical evidence discussed above, especially VA examination 
results in 2004, 2006, and 2009, shows that the Veteran's 
service-connected disabilities do not cause any significant 
functional dysfunction that is not contemplated by the currently 
assigned ratings.  It was reported in December 2009 that the 
Veteran's residuals of TBI did not affect his occupation or usual 
activities.  He worked full time and was able to perform his 
occupational responsibilities with adaptive strategies.  He was 
able to perform all activities of daily living; manage finance; 
and drive.  There was no history of psychosis; executive 
dysfunctions; history of speech or swallowing difficulties; 
visual or hearing loss; symptoms suggesting cranial nerve 
dysfunction; or, bowel or bladder dysfunction.  Consequently, the 
Board finds that there is no evidence demonstrating that any of 
the service-connected disabilities at issue markedly 
interferences with employment.  
Further, there is no evidence that the Veteran has been 
hospitalized due to any of the disabilities.  Accordingly, the 
case does not need to be submitted for extraschedular 
consideration.   


ORDER

An initial rating in excess of 10 percent for TBI described as 
post concussion syndrome with cognitive disorder with personality 
changes, insomnia, anosmia, and disequilibrium from September 1, 
2003 to October 22, 2008 is not warranted.

A rating in excess of 10 percent TBI described as post concussion 
syndrome with cognitive disorder with personality changes, 
insomnia, anosmia, and disequilibrium from October 23, 2008 is 
not warranted.

A separate rating of 10 percent for residuals of TBI-migraine 
headaches is granted from September 1, 2003 to October 22, 2008; 
an increased rating of 30 percent for residuals of TBI-migraine 
headaches is granted from October 23, 2008.  

A separate rating of 10 percent for residuals of TBI-major 
depressive disorder is granted from September 1, 2003 to October 
22, 2008; an increased rating of 50 percent for residuals of TBI-
major depressive disorder is granted from October 23, 2008.  

A separate rating of 10 percent for residuals of TBI-tinnitus is 
granted from September 1, 2003.

A separate rating of 10 percent for residuals of TBI-complete 
loss of sense of smell is granted from September 1, 2003.

A separate 0 percent rating for residuals of TBI-partial loss of 
sense of taste is granted from October 23, 2008.



____________________________________________
L. J. VECCHIOLLO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


